Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Hemos expresado en el pasado que una de las labores prin-cipales, si no la principal, de este Tribunal es la de implantar normas o guías que no sólo sean justas con todas las partes envueltas en el litigio o controversia ante nuestra considera-ción en un momento en particular, sino que las mismas deben ser sencillas, claras y de fácil implementación, de manera que ayuden a los miembros de la profesión legal en general en la difícil labor que día a día tienen que desempeñar en nuestra sociedad. (1) Sobreentendido en lo anteriormente expresado, naturalmente, está el hecho de que al deliberar sobre la im-plantación de una norma el Tribunal tiene la obligación de mantener müy presente y considerar el impacto que la misma pueda tener en la sociedad en general.
Mediante la opinión que se emite en el día de hoy este Tribunal ratifica la práctica notarial a los efectos de que un nota-rio puede otorgar y elevar a escritura pública un negocio jurí-dico que conlleva la enajenación o gravamen de un bien inmueble con la mera aseveración de uno de los comparecien-tes, a los efectos de que cuenta con poder suficiente para obligar a otro no presente sin que sea necesario que el notario *281tenga ante si, antes de otorgar el instrumento, prueba feha-ciente del referido poder, siempre y cuando que el notario haga constar en la escritura una fraseología técnica indica-tiva de lo anteriormente señalado, la cual fraseología se su-giere en la opinión emitida.
Debe quedar meridianamente claro que no cuestionamos el hecho de que nuestro ordenamiento jurídico y nuestra ju-risprudencia acepta la existencia y validez de la figura del “mandato verbal”. Ésta facilita se lleve a cabo o se formalice, desde el punto de vista jurídico, un negocio mediante el cual una persona enajena o grava a favor de otra la titularidad de un bien inmueble perteneciente a un tercero; siendo posible, por consiguiente, que el tercero quede efectivamente vinculado cuando se demuestra la existencia previa del mandato o, de así no poder probarse, dicha actuación es ratificada posterior-mente por el tercero dueño. Véase 31 L.P.R.A. sees. 4421 a la 4488. En adición: El Banco Español de Puerto Rico et al. v. Bolívar et al., 7 D.P.R. 66 (1904); Casalduc et al. v. La Compañía Trasatlántica de Hamburgo, 9 D.P.R. 350 (1905); Dooley v. Pantoja, 61 D.P.R. 642 (1943); The Bank of Nova Scotia v. Vélez Rullán, 91 D.P.R. 358 (1964), y Madera v. Metropolitan Const. Corp., 95 D.P.R. 637 (1967).
Lo que sí cuestionamos es que este Tribunal le brinde su aprobación a la práctica de que dicho negocio jurídico pueda ser elevado a escritura pública por un notario, sin que el mismo tenga ante sí el poder mediante el cual el dueño del bien autoriza al compareciente a actuar en su nombre, única-mente exigiendo que el notario incluya en la escritura una fra-seología técnica que, en última instancia, tiene como único fin práctico salvar la responsabilidad de este último.
No debemos sustraernos de la realidad de que, por lo general, la mayoría de los otorgantes de una escritura pública en nuestro país son personas legas en estas cuestiones que mu-chas veces ni leen dichos instrumentos antes de proceder a firmar los mismos, y, si así lo hacen, de ordinario no los en-*282tienden. En adición, no debemos olvidar que en opinión de nuestra ciudadanía no se concibe que un negocio jurídico que es elevado a escritura pública pueda ser nulo o inexistente. En otras palabras, la actuación del notario al otorgar una escritura pública le da visos de absoluta legitimidad y efecti-vidad, en la mente de nuestro Pueblo, al negocio realizado.
Somos del criterio que permitir que un notario eleve a es-critura pública un negocio jurídico que puede fácilmente re-sultar inexistente y en la ruina o lesión económica de alguno de los otorgantes del mismo —de resultar falso lo de la exis-tencia del mandato o del “mandante” no ratificar el negocio celebrado— no puede tener otra consecuencia que minar la confianza pública en nuestra profesión.
Por otro lado, si es que se entiende que el exigir que esta documentación le sea presentada al notario con anterioridad al otorgamiento de la escritura pública puede resultar en un obstáculo en el tráfico comercial de nuestro país por razón de que en algunas circunstancias se requiera reducir a escrito en determinada fecha el negocio jurídico acordado por las partes, no hay nada que impida que se otorgue un documento privado ante notario —en el cual el notario sólo autentica la firma de las partes y la fecha de otorgación del mismo— y se espere, antes de elevar el mismo a escritura pública, por la documen-tación necesaria, ya que en esta última situación el notario “penetra al campo de la legalidad de la transacción que ante él se concreta”, In re Meléndez Pérez, 104 D.P.R. 770, 775 (1976), y está “llamado a proteger el derecho de dos o más partes y aun el de tercero que no comparece ante él”. B. & L., Inc. v. P.R. Cast. Steel Corp., 114 D.P.R. 808, 810 (1983).
La posición que hoy sostenemos no es de reciente cuño; es la que asumió este Tribunal hace treinta y cuatro (SU) años al resolver el caso de In re Cruz Horta, 73 D.P.R. 227, 231 (1952). En esa ocasión expresamos que un notario incurría en negligencia, entre otros actos, al “haber otorgado dicha es-critura [de cancelación de hipoteca] sin que el poder [otor-*283gado en Estados Unidos por la acreedora hipotecaria] hubiera sido antes protocolizado” en Puerto Rico; ello, no obstante, tener el notario constancia de la existencia del poder por ha-berlo tenido ante sí con anterioridad al otorgamiento de la escritura pública.
El Tribunal, mediante la norma que hoy establece se preo-cupa por “salvar” la responsabilidad en que puedan incurrir los notarios otorgantes en esta clase de situación; se olvida por completo del perjuicio que por la aplicación de la misma pueden sufrir nuestros conciudadanos. Es por ello que disiento.

(1) Véase Opinión concurrente emitida por el suscribiente en Escobar Galarza v. Banuchi Pons, 114 D.P.R. 138 (1983), y voto disidente emitido en San Lorenzo Trad., Inc. v. Hernández, 114 D.P.R. 704 (1983).